Citation Nr: 1403686	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, the Veteran must be provided a VA examination to determine whether his service-connected hearing loss has rendered him unable to secure or follow a substantially gainful occupation consistent with his education and industrial background.  The Veteran's hearing was last examined by VA in October 2010, but a medical opinion addressing the effect of the disability on employment was not provided.  While a VA examination was also provided in May 2011, this examination focused on the Veteran's nonservice-connected diabetes mellitus, neuropathy, and peripheral vascular disease.  The VA examiner noted that the Veteran was able to hear people in near proximity, but also commented that "hearing is not my purview."  A VA examination is therefore required by the duty to assist to determine the effect of the Veteran's service-connected hearing loss on his ability to work.  The Board notes that the Veteran meets the preliminary schedular criteria for an award of TDIU under 38 C.F.R. § 4.16 (a) (2013) as he has a single service-connected disability ratable at 60 percent or more.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to evaluate the effect of the service-connected hearing loss on his ability to secure and maintain employment.  The claims file should be made available to the examiner.  

All appropriate tests and studies, to include an audiogram, should be conducted and clinical findings should be reported in detail.  The examiner is then requested to provide an opinion as to whether the Veteran's service-connected bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation consistent with his education and industrial background.  

The Veteran's November 2010 application for TDIU indicates that he completed high school and last worked at a retail store from 1982 to 2006 performing manual labor.  A detailed rationale (i.e. basis) is requested for the opinion provided.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


